Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/27/21 have been fully considered but they are not all persuasive. Applicant argues the Potsaid et al (US20140104618) is not prior art because the provisional application, filed on Oct 12, 2012, fails to disclose the entire contents of (US20140104618). However, applicant has not pointed to any claimed limitations of the present claims that are not covered by the provisional application.  Applicant argues that Potsaid meaning of pupil conjugation is that the conjugation of the pupil of the objective lens is fixed to “adaptic optics elements” as explained in paragraph 77.  However, paragraph 77 is a description of drawing 33 and “maintaining proper conjugation” between the object lens pupil and adaptive optics elements doesn’t necessarily mean the elements don’t move and the conjugation plane is fixed. Paragraph 139-140, provides multiple of scenarios of how the alignment and imaging plane conjugation to the adaptive optics planes is maintained while executing focus control. Additionally, paragraph 135 teaches shifting the conjugated plane to a plane outside the pupil plane and figure 29 illustrates an out of pupil plane conjugation. Thus imaging conjugated position adjustment mechanism freely adjust within the specimen (eye of user or sample). 
The following non final rejection will be solely based on Potsaid et al. 
Applicant’s remarks with respect to Paudel et al and Kato were considered persuasive. 
Terminal Disclaimer
The terminal disclaimer filed on 9/10/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the US Patent 10,254,538 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1,2, 4, 14 and 19-25 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Potsaid et al (US20140104618).
Regarding claim 1, Potsaid teaches an adaptive optics system comprising:
a wave front phase modulator (figure 3; DM/spatial modulator; see also figure 7(715), figure 24, figure 29 and figure 32(AO)) that makes aberration correction to incident light and emits the corrected light; and
freely adjust the position of a surface that is imaging-conjugated with a fluctuation correction surface formed by the wave front phase modulator (paragraph 135,139 and 152), wherein
	the imaging conjugated position adjustment mechanism is configured so that the position of the surface that is imaging-conjugated with the fluctuation correction surface can be freely adjusted within an specimen (eye or sample- for example: at the pupil or at a plane near the pupil; also see figures 29 and 31c), wherein
 the imaging-conjugated position adjustment mechanism adjusts is configured to freely adjust the position of the surface so that the fluctuation correction surface to be imaging-conjugated with a fluctuation layer (aberration plane; at a  plane past the pupil plane) existing in the specimen(eye or sample) and wherein the imaging-conjugated position adjustment mechanism (delivery optics, objective or AO/DM) includes an objective lens and a at least one lens (216), the at least one lens constituting relay lens (see figures 1, 24, 33, delivery optics), and the objective lens (for example 150, 535, 2425) and the at least one lens(relay) are arranged sequentially in an optical path from the specimen(eye or sample) to the wave front phase modulator (figure 3; DM/spatial modulator; see also figure 7(715), figure 24, figure 29 and figure 32(AO)).
Applicant argues that Potsaid meaning of pupil conjugation is that the conjugation of the pupil of her objective lens is fixed to “adaptic optics elements” as explained in paragraph 77.  However, paragraph 77 is a description of drawing 33 and “maintaining proper conjugation” between the object lens pupil and adaptive optics elements doesn’t necessarily mean the elements don’t move and the conjugation plane is fixed. Paragraph 139-140, provides multiple of scenarios of 
Regarding claim 2, Potsaid teaches the adaptive optics system according to claim 1, wherein the position of the surface imaging-conjugated with the fluctuation correction surface in the specimen (eye or sample) is adjusted by changing the optical distance between the objective lens and the at least one lens (see figures 29, 32 embodiments).
Regarding claim 4, the adaptive optics system according to claim 1, wherein the position of the surface imaging-conjugated with the fluctuation correction surface in the specimen(eye) is adjusted by changing the optical distance between the at least one lens (relay) and the wave front phase modulator-see  figures 29 and  31c of Potsaid.
Regarding claim 14, see figure 7 and paragraph 2.
Regarding claim 19, Potsaid teaches an adaptive optics system comprising:
a wave front phase modulator (figure 3; DM/spatial modulator; see also figure 7(715), figure 24 and figure 32(AO)) that makes aberration correction to incident light and emits the corrected light; and
an imaging-conjugated position adjustment mechanism (delivery optics (paragraph 106), objective or AO/DM adjusted by controller (paragraph 135,139 and 152)) that freely adjusts the position of a surface that is imaging-conjugated with a fluctuation correction surface formed by the wave front phase modulator (paragraph 139 and 152), wherein
the imaging conjugated position adjustment mechanism is configured so that the position of the surface that is imaging-conjugated with the fluctuation correction surface can be freely adjusted in the light path to the subject (eye or sample- for example: at the pupil or at a plane near the pupil; see also figures 29 and 31c), wherein
the imaging-conjugated position adjustment mechanism is configured to freely adjust the position of the surface so that the fluctuation correction surface is to be imaging-conjugated with a position of fluctuations in the air in the light path to the subject (eye or sample) at the surface of the subject (see paragraphs 106 and 139).
 Applicant argues that Potsaid meaning of pupil conjugation is that the conjugation of the pupil of her objective lens is fixed to “adaptic optics elements” as explained in paragraph 77.  However, paragraph 77 is a description of drawing 33 and “maintaining proper conjugation” between the object lens pupil and adaptive optics elements doesn’t necessarily mean the elements don’t move and the conjugation plane is fixed. Paragraph 139-140, provides multiple of scenarios of how the alignment and imaging plane conjugation to the adaptive optics planes is maintained while executing focus control. Additionally, paragraph 135 teaches shifting the conjugated plane to a plane outside the pupil plane and figure 29 illustrates an out of pupil plane conjugation. Thus imaging conjugated position adjustment mechanism freely adjust within the specimen (eye of user or sample). 
Regarding claim 20, the adaptive optics system according to claim 19, wherein the imaging-conjugated position adjustment mechanism includes at least one lens, the at least one lens constituting relay lens, and the at least one lens is arranged in the light path from the subject (eye or sample) to the wave front phase modulator (see figures 29, 31, 32 and 33).
Regarding claim 21, the adaptive optics system according to claim 1, wherein wave front sensor detects a fluctuation correction surface formed by the wave front phase modulator (paragraphs 24,98, 107 and 150).
Regarding claim 22, the adaptive optics system according to claim 1, wherein the position of the surface imaging-conjugated with the fluctuation correction surface in the specimen is adjusted by displacement of a light path length of parallel light beam from an object (see figure 33).
Regarding claim 23, the adaptive optics system according to claim 1, wherein the position of the surface imaging-conjugated with the fluctuation correction surface in the specimen (eye or sample) is adjusted with keeping magnification ratio of observation target constant (see paragraphs 139 and 152).
Regarding claim 24, the system can be adjusted to keep the focus constant over the imaging time (see paragraph 139).
Regarding claim 25, the adaptive optics system according to claim 1, wherein the imaging-conjugated position adjustment mechanism is configured to be able to adjust the position without making any influence on an image property of image of observation target (keeping the magnification ration - see paragraphs 139 and 152).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a 

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potsaid et al (US20140104618).
Regarding claim 26, the adaptive optics system according to claim 1, wherein the fluctuation correction surface is automatically imaging conjugated with the fluctuation surface. Potsaid teaches computer controlled systems within the adaptic optics system. However, Potsaid failed to specifically disclose automatic control. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to automate a system as an obvious progression in the art, and  n re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 
Allowable Subject Matter
Claims 5-6 and 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH